Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/671956     Attorney's Docket #: 102351-1476
Filing Date: 11/1/2019
					
Applicant: Yi Chen
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Election/Restrictions
Applicant's Amendment/election of Group I (claims 1-17), filed 4/16/2021, has been acknowledged.
Applicant’s Amendment filed 3/17/2022 has been acknowledged.
Claims 26-44 have been added.
	Claims 2-25 have been cancelled.

Claim Objections
Claims 39 and 42 are objected to because of the following informalities: 
In claim 39, line 1-2, the phrase “further comprising a second substrate and a third conductive adhesive layer” should probably be –further comprising with the second substrate and a third conductive adhesive layer--.
In claim 42, line 5, the phrase “wherein the a top surface” should be –wherein a top surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. Patent Application Publication # 2016/0020195 A1) in view of Tanaka et al. (U.S. Patent Application Publication # 2014/0063768 A1).
Regarding claim 1, Chiang et al. teaches Figure 3E, a semiconductor device package, comprising:
     a first substrate (20); [0039] teaches that the first semiconductor device 20 can be a substrate, which is the same element in Figure 3E) and
     a first interposer (25; [0039] teaches that the second semiconductor device 25 can be an interposer, which is the same element in Figure 3E) ;
    wherein a bottom surface of the first interposer (25) is attached to a top surface of the first substrate (20) by a first conductive adhesive layer (21, 24, 26); and
    wherein the first conductive adhesive layer comprises at least one conductive spacer (21, 26) and at least one encapsulating material (24) encapsulating the at least one conductive spacer (21, 26).
Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. teaches a semiconductor device package comprising a thermosetting resin encapsulant layer 7,8 in between substrate components that encapsulates conductive spacers (40/50). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a thermosetting resin material in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 26, Chiang et al. as modified by Tanaka et al. discloses wherein the first interposer 25 comprises a plurality of first pads 251 adjacent to the bottom surface, each of the plurality of first pads 251 is attached to the top surface of the first substrate 20 by the first conductive adhesive layer (21, 24, 26) and in contact with at least one of the at least one conductive spacer (21, 26) and with at least one of the at least one thermosetting resin 7,8 as taught in view of Tamaka et al. above.
Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. teaches a semiconductor device package comprising a thermosetting resin encapsulant layer 7 in between substrate components that encapsulates conductive spacers (40/50). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a thermosetting resin material in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 27, Chiang et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first interposer 25 further comprises an insulation layer, wherein the plurality of first pads of the first interposer are exposed from the insulation layer, and wherein a plurality of recesses are defined by the plurality of first pads and the insulation layer, wherein the recesses accommodates at least a portion of the at least one conductive spacer and at least a portion of the at least one thermosetting resin. Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising a first interposer 5 further comprises an insulation layer 38, wherein the plurality of first pads P5 of the first interposer 5 are exposed from the insulation layer 38, and wherein a plurality of recesses 38X are defined by the plurality of first pads P5 and the insulation layer 38, wherein the recesses 38X accommodates at least a portion of the at least one conductive spacer 60/40/50 and at least a portion of the at least one thermosetting resin 8.
Tanaka et al. teaches a semiconductor device package comprising a thermosetting resin encapsulant layer 7 in between substrate components that encapsulates conductive spacers (40/50). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an insulation layer in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

In regards to claim 28, Chiang et al. show the features of the claimed invention as detailed above, but fail to discloses wherein the at least one thermosetting resin is in contact with a sidewall of the plurality of recesses of the first interposer.   Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising the at least one thermosetting resin 7,8 is in contact with a sidewall of the plurality of recesses 38X of the first interposer 5.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an interposer in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 29, Chiang et al. show the features of the claimed invention as detailed above, but fail to discloses wherein the at least one thermosetting resin is in contact with a surface of the insulation layer facing the top surface of the first substrate. Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising  the at least one thermosetting resin 7,8 is in contact with a surface of the insulation layer 38 facing the top surface of the first substrate 20.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an insulation layer in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

 In regards to claim 30, Chiang et al.  show the features of the claimed invention as detailed above, but fail to discloses wherein the at least one thermosetting resin is in contact with the top surface of the first substrate, and a side surface of the at least one thermosetting resin comprises a curved surface.   Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising the at least one thermosetting resin 7,8 is in contact with the top surface of the first substrate 20, and a side surface (along the surfaces of 60,40) of the at least one thermosetting resin 7,8 comprises a curved surface (along the surfaces of 60,40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use side surfaces of the thermosetting resin in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

In regards to claim 31, Chiang et al. as modified by Tanaka et al. discloses wherein the first substrate 20 comprise a plurality of second pads 201, and each of the plurality of second pads 201 is in contact with at least one of the at least one conductive spacer 21,26 and with at least one of the at least one thermosetting resin 7,8 as taught by Tanaka et al. above.
Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. ((figure 1) teaches a semiconductor device package comprising the first substrate 2 comprise a plurality of second pads 20, and each of the plurality of second pads 20 is in contact with at least one of the at least one conductive spacer 40 and with at least one of the at least one thermosetting resin 7 as taught by Tanaka et al. above.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a thermosetting resin material in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

In regards to claim 32, Chiang et al. as modified by Tanaka et al. discloses wherein a dimension of an exposed surface of the plurality of first pads 251 of the first interposer 25 is substantially greater than a diameter of the at least one conductive spacer 26, and wherein a dimension of an exposed surface of the plurality of second pads 201 of the first substrate 20 is substantially greater than the diameter of the at least one conductive spacer 26.
In regards to claim 33, Chiang et al. show the features of the claimed invention as detailed above, but fail to explicitly show discloses wherein the first substrate has a plurality of recesses for respectively exposing the plurality of second pads  and for accommodating at least a portion of the at least one conductive spacer and at least a portion of the at least one thermosetting resin.   Chiang et al. does not teach that the encapsulant material (24) is a thermosetting resin, and is silent to the exact material being used.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising the first substrate 2 has a plurality of recesses (wherein 20 sits) for respectively exposing the plurality of second pads 20 and for accommodating at least a portion of the at least one conductive spacer 40 and at least a portion of the at least one thermosetting resin 7.   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an plurality of recesses in the first substrate in Chiang et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

In regards to claim 34, Chiang et al. as modified by Tanaka et al. discloses wherein a distance between one of the plurality of first pads 251 of the first interposer 25 and a corresponding one of the plurality of second pads 201 of the first substrate 20 is substantially the same as a diameter of the at least one conductive spacer 21.

Claims 1, 26-30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (JP # 2005142497 A) in view of Tanaka et al. (U.S. Patent Application Publication # 2014/0063768 A1).
Regarding claim 1, Takei et al. teaches Figures 1-5, a semiconductor device package 10, comprising: a first substrate 30 teaches that the first semiconductor device 30 can be a substrate, and a first interposer 11; wherein a bottom surface of the first interposer (bottom of 11) is attached to a top surface of the first substrate (top of 20) by a first conductive adhesive layer 13,17; and wherein the first conductive adhesive layer comprises at least one conductive spacer 13,17, but fail to explicitly show at least one encapsulating material encapsulating the at least one conductive spacer.  Takei et al. does not teach that an encapsulant material is a thermosetting resin.
Tanaka et al. teaches a semiconductor device package comprising a thermosetting resin encapsulant layer 7,8 in between substrate components that encapsulates conductive spacers (40/50). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a thermosetting resin material in Takei et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 26, Takei et al. as modified by Tanaka et al. discloses wherein the first interposer 11 comprises a plurality of first pads 12 adjacent to the bottom surface, each of the plurality of first pads 12 is attached to the top surface of the first substrate 30 by the first conductive adhesive layer 13,17 and in contact with at least one of the at least one conductive spacer 13,17 and with at least one of the at least one thermosetting resin 7,8 as taught in view of Tanaka et al. above.
Takei et al. does not teach that an encapsulant material is a thermosetting resin.  Tanaka et al. teaches a semiconductor device package comprising a thermosetting resin encapsulant layer 7 in between substrate components that encapsulates conductive spacers (40/50). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use a thermosetting resin material in Takei et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 27, Takei et al. show wherein the first interposer 11 further comprises an insulation layer 14, wherein the plurality of first pads 12 of the first interposer 11 are exposed from the insulation layer 14, and wherein a plurality of recesses (portion where 12 sits) are defined by the plurality of first pads 12 and the insulation layer 14, wherein the recesses (portion where 12 sits) accommodates at least a portion of the at least one conductive spacer 13,17, but fail to explicitly show wherein the recesses accommodates at least a portion of the at least one thermosetting resin.  Takei et al. does not teach that the encapsulant material is a thermosetting resin.  
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising a first interposer 5 further comprises an insulation layer 38, wherein the plurality of first pads P5 of the first interposer 5 are exposed from the insulation layer 38, and wherein a plurality of recesses 38X are defined by the plurality of first pads P5 and the insulation layer 38, wherein the recesses 38X accommodates at least a portion of the at least one conductive spacer 60/40/50 and at least a portion of the at least one thermosetting resin 8.
Tanaka et al. teaches a semiconductor device package comprising a thermosetting resin encapsulant layer 7 in between substrate components that encapsulates conductive spacers (40/50). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an insulation layer in Takei et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

In regards to claim 28, Takei et al. show the features of the claimed invention as detailed above, but fail to discloses wherein the at least one thermosetting resin is in contact with a sidewall of the plurality of recesses of the first interposer.   Takei et al. does not teach an encapsulant material is a thermosetting resin.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising the at least one thermosetting resin 7,8 is in contact with a sidewall of the plurality of recesses 38X of the first interposer 5.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an interposer in Takei et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 29, Takei et al. show the features of the claimed invention as detailed above, but fail to discloses wherein the at least one thermosetting resin is in contact with a surface of the insulation layer facing the top surface of the first substrate. Takei et al. does not teach that an encapsulant material is a thermosetting resin.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising  the at least one thermosetting resin 7,8 is in contact with a surface of the insulation layer 38 facing the top surface of the first substrate 20.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use an insulation layer in Takei et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

 In regards to claim 30, Takei et al. show the features of the claimed invention as detailed above, but fail to discloses wherein the at least one thermosetting resin is in contact with the top surface of the first substrate, and a side surface of the at least one thermosetting resin comprises a curved surface.   Takei et al. does not teach an encapsulant material is a thermosetting resin.
Tanaka et al. (see figure 1) teaches a semiconductor device package comprising the at least one thermosetting resin 7,8 is in contact with the top surface of the first substrate 20, and a side surface (along the surfaces of 60,40) of the at least one thermosetting resin 7,8 comprises a curved surface (along the surfaces of 60,40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use side surfaces of the thermosetting resin in Takei et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 35, Takei et al. as modified by Tanaka et al. discloses wherein the at least one conductive spacer includes two spacers 13,17 located in one of the plurality of recesses (wherein 12 sits) of the first interposer 11.
In regards to claim 36, Takei et al. as modified by Tanaka et al. discloses wherein a surface of the plurality of first pads 12 of the first interposer 11 is exposed from the insulation layer 14, and a dimension of the exposed surface of the plurality of first pads 12 of the first interposer 11 is greater than a distance between the bottom surface of the first interposer 11 and the top surface (top of 30) of the first substrate 30.
In regards to claim 37, Takei et al. as modified by Tanaka et al. discloses wherein a surface of the plurality of first pads 12 of the first interposer 11 is exposed from the insulation layer 14, and a dimension of the exposed surface of the plurality of first pads 12 of the first interposer 11 is greater than a sum of diameters of the two spacers 13,17.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (U.S. Patent Application Publication # 2020/0344869 A1) in view of Tanaka et al. (U.S. Patent Application Publication # 2014/0063768 A1).
In regards to claim 38, So et al. (figures 10A-23) specifically figure 11 show a semiconductor device package 90A, comprising: a first substrate 11; 
a second substrate 21 disposed over the first substrate 11; and 
a first interposer (right 60) disposed between the first substrate 11 and the second substrate 21;
a first conductive adhesive layer (not labeled but shown as lower balls between 11 and right 60) disposed between the first substrate 11 and the first interposer (right 60) and including a first spacer and a first thermosetting resin encapsulating the first spacer;
a second interposer (left 60) disposed between the first substrate 11 and the second substrate 21; and 
a second conductive adhesive layer (left not labeled but shown as lower balls between 11 and left 60) disposed between the first substrate 11 and the second interposer (left 60); wherein the first conductive adhesive layer (not labeled but shown as lower balls between 11 and right 60) and the second conductive adhesive layer (left not labeled but shown as lower balls between 11 and left 60)  secure a substantially same distance between the first substrate 11 and the second substrate 21 from a center to a periphery.  So et al. fail to explicitly show a first conductive adhesive layer (not labeled but shown as lower balls between 11 and right 60) disposed between the first substrate 11 and the first interposer (right 60) including a first spacer and a first thermosetting resin encapsulating the first spacer; and a second conductive adhesive layer disposed between the first substrate and the second interposer and including a second spacer and a second thermosetting resin encapsulating the second spacer. Takei et al. does not teach that an encapsulant material is a thermosetting resin.
Tanaka et al. (see figure 1) teaches a semiconductor device package 1 comprising a first conductive adhesive layer (right 6) disposed between the first substrate 2 and the first interposer (right 60) including a first spacer 40 and a first thermosetting resin 7 encapsulating the first spacer 40; and a second conductive adhesive layer (left 6) disposed between the first substrate 2 and the second interposer (left 6) and including a second spacer (left 40) and a second thermosetting resin 7 encapsulating the second spacer (left 6). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use thermosetting resin in So et al., as taught by Tanaka et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
In regards to claim 39, So et al. (figure 11) as modified by Tanaka et al. discloses further comprising the second substrate 21 and a third conductive adhesive layer (not labeled but shown as upper balls between 20 and right 60), wherein a top surface of the first interposer (right 60) is attached to a bottom surface (bottom of 21) of the second substrate 21 through the third conductive adhesive layer (not labeled but shown as upper balls between 20 and right 60).
In regards to claim 40, So et al. (figure 11) as modified by Tanaka et al. discloses further comprising: a first electronic component (right side bottom 40 on 11) disposed on the top surface (top of 11) of the first substrate 11; and a second electronic component (right side 40 on bottom of 21) disposed over the first electronic component (bottom 40 on 11) and connecting the bottom surface (bottom of 21) of the second substrate 21.
In regards to claim 41, So et al. (figure 11) as modified by Tanaka et al. discloses  wherein a sum of a thickness of the first conductive adhesive layer (not labeled but shown as lower balls between 11 and right 60), the first interposer (right 60), and the third conductive adhesive layer (not labeled but shown as upper balls between 20 and right 60) is greater than a sum of a thickness of the first electronic component (right side bottom 40 on 11) and second electronic component (right side 40 on bottom of 21).

Claim 42 is are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (U.S. Patent Application Publication # 2020/0344869 A1) in view of Tanaka et al. (U.S. Patent Application Publication # 2014/0063768 A1) and further in view of Hong et al. (U.S. Patent Application Publication # 2019/0363073 A1).

In regards to claim 42, So et al. as modified by Tanaka et al. show the features of the claimed invention as detailed above, but fail to explicitly show a third interposer attached to a top surface of the second substrate by a fourth conductive adhesive layer; and an encapsulation layer encapsulating the first substrate, the second substrate, the first interposer, the second interposer and the third interposer, and wherein the a top surface of the third interposer is exposed from the encapsulation layer. 
Hong et al teaches (figure 14) discloses a third interposer 340 attached to a top surface of the second substrate 200 by a fourth conductive adhesive layer 340; and an encapsulation layer 250 encapsulating (by 254) the first substrate 100, the second substrate 200, the first interposer (right lower 240), the second interposer (left lower 240) and the third interposer (top right 340), and wherein the a top surface (top surface of 340) of the third interposer (top right 340) is exposed from the encapsulation layer 252. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use s in the combination of So et al. as modified by Tanaka et al., the third interposer and encapsulation as taught by Hong et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (U.S. Patent Application Publication # 2020/0344869 A1) in view of Tanaka et al. (U.S. Patent Application Publication # 2014/0063768 A1) and further in view of Zhai et al. (U.S. Patent Application Publication # 2016/0260684 A1).
In regards to claim 43, So et al. as modified by Tanaka et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a lateral width of the second substrate is less than a lateral width of the first substrate.  
Zhai et al teaches (figure 16) discloses wherein a lateral width of the second substrate 130 is less than a lateral width of the first substrate 180.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use lateral width of the first and second substrates in the combination of So et al. as modified by Tanaka et al., as taught by Zhai et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).

In regards to claim 44, So et al. as modified by Tanaka et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a side surface of the second substrate is misaligned with a side surface of the first substrate.
Zhai et al teaches (figure 16) discloses wherein a side surface (side surface of 130) of the second substrate 130 is misaligned with a side surface (side surface of 180) of the first substrate 180.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use lateral width of the first and second substrates in the combination of So et al. as modified by Tanaka et al., as taught by Zhai et al., as it is well-known suitable material for its intended purpose (encapsulating device components between stacked substrates) and it has been held that simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. (See MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









5/17/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826